Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. App. 2016/0041448) in view of Chopra et al. (U.S. App. 2007/0297038).
In regard to claim 1, Lin teaches a driving method for driving a pixel of an electrophoretic display (see Abstract) comprising a first surface on a viewing side, a second surface on a non-viewing side (see Fig. 2-2 viewing and opposite non-viewing sides), and an electrophoretic fluid disposed between a first light-transmissive electrode and a second electrode (see Para. 14 and 46 fluid between electrodes), the electrophoretic fluid comprising a first type of particles, a second type of particles, a 
	Lin is not relied upon to teach to drive the fourth type particle towards the non-viewing side; and wherein the amplitude of the second driving voltage is larger than the amplitude of the third driving voltage.
	However, Chopra teaches the fourth type particle towards the non-viewing side (see at least Para. 190 negative particles with higher mobility are switched to move to the opposite non-viewing side); and wherein the amplitude of the second driving voltage is larger than the amplitude of the third driving voltage (see Fig. 17 where the amplitude of the switching pulse is shower than that of the impulses in Figs. 15 and 16).
	It would have been obvious to a person of ordinary skill in the art to modify the display of Lin with the intermediate pulses of Chopra so as to control higher or lower charged particles in the display device (see Para. 190). It would have been obvious to a person of ordinary skill in the art to modify the base product/process of Lin to use a lower positive charge in Para. 60 of Lin to move white particles away from the viewing 
	Regarding claim 4, Lin in view of Chopra teaches all the limitations of claim 1. Chopra further teaches wherein the amplitude of the third driving voltage is less than 50% of the amplitude of the second driving voltage (see Fig. 17, the switching pulse is much shorter in amplitude and duration than those of driving pulse before it).
	It would have been obvious to a person of ordinary skill in the art to modify the display of Lin with the intermediate pulses of Chopra so as to control higher or lower charged particles in the display device (see Para. 190). It would have been obvious to a person of ordinary skill in the art to modify the base product/process of Lin to use a lower positive charge in Para. 60 of Lin to move white particles away from the viewing side with the known technique of pulses that are of different amplitudes of Chopra to yield predictable results in the fine movement adjustment of particles based on charge and mobility in the display of Lin.
Regarding claim 8, Lin in view of Chopra teaches all the limitations of claim 1.
Lin further teaches the color of the second type of particles is yellow, and the color of the fourth type of particles in white (see at least Fig. 1 describing white, yellow, red, and black particles). Lin does not expressly teach the second particles are yellow and the fourth are white. However, the Examiner notes it would have been obvious to choose those colors of finite number of possible identified predictable solutions with a reasonable expectation of success under MPEP 2143 (see at least Fig. 1, and Para. 11, 12, and 34 red, black, yellow, white and combination of positive or negative).
Regarding claim 9, Lin in view of Chopra teaches all the limitations of claim 8.
Lin further teaches wherein the color of the first type of particles is black and the color of the third type of particles is red (see at least Figs. 2-1-4B describing the transition of the color particles). Lin does not expressly teach the first particles are black and the third are red. However, the Examiner notes it would have been obvious to choose those colors of finite number of possible identified predictable solutions with a reasonable expectation of success under MPEP 2143 (see at least Fig. 1, and Para. 11, 12, and 34 red, black, yellow, white and combination of positive or negative).
Regarding claim 10, Lin in view of Chopra teaches all the limitations of claim 1. Lin further teaches wherein the color of the second type of particles is red, and the color of the fourth type of particles in white (see at least Figs. 2-1-4B describing the transition of the color particles). Lin does not expressly teach the second particles are red and the fourth are white. However, the Examiner notes it would have been obvious to choose those colors of finite number of possible identified predictable solutions with a reasonable expectation of success under MPEP 2143 (see at least Fig. 1, and Para. 11, 12, and 34 red, black, yellow, white and combination of positive or negative).
Regarding claim 11, Lin in view of Chopra teaches all the limitations of claim 10. Lin further teaches wherein the color of the first type of particles is black and the color of the third type of particles is yellow (see at least Figs. 2-1-4B describing the transition of the color particles). Lin does not expressly teach the first particles are black and the third are yellow. However, the Examiner notes it would have been obvious to choose those colors of finite number of possible identified predictable solutions with a 
Regarding claim 12, Lin in view of Chopra teaches all the limitations of claim 1. Lin further teaches wherein the electrophoretic fluid comprises yellow charged particles and red charge particles, wherein the yellow charged particles and the red charged particles carry the same charge polarity, and wherein the yellow charged particles carry higher charge than the red charged particles  (see at least Figs. 2-1-4B describing the transition of the color particles). Lin does not expressly teach the first particles are black and the third are yellow. However, the Examiner notes it would have been obvious to choose those colors of finite number of possible identified predictable solutions with a reasonable expectation of success under MPEP 2143 (see at least Fig. 1, and Para. 11, 12, and 34 red, black, yellow, white and combination of positive or negative where each pair of positive and negative particles has one charge higher than the other).

Claim(s) 2, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. App. 2016/0041448) in view of Chopra et al. (U.S. App. 2007/0297038) in further view of Lin et al. (U.S. App. 2015/0097877 hereinafter referred to as “Lin2”).
Regarding claim 1, Lin in view of Chopra teaches all the limitations of claim 1 above. Lin and Chopra are not relied upon to teach comprising applying no driving voltage to the display pixel for a fourth period of time after the step (i) and before the step (ii).

It would have been obvious to a person of ordinary skill in the art to modify the driving of Lin and Chopra with the wait time of Lin2 so as to allow for better tolerance of structural variations and low temperature operation (See Para. 172).

Allowable Subject Matter
Claims 3 and 5-7, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW YEUNG/Primary Examiner, Art Unit 2694